—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered November 6, 1991, convicting defendant, after a jury trial, of one count of robbery in the first degree, and one count of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of IV2 to 15 years, unanimously affirmed.
Defendant’s contention that he was denied a fair trial by the prosecutor’s remarks on summation is largely unpreserved and, in any event, is without merit. Similarly, defendant’s challenges to the court’s charge are unpreserved since at trial he did not make specific objections, and the claims do not warrant review in the interest of justice. While we have previously noted that it is undesirable to use the phrase "the scales weigh even” in the reasonable doubt charge in a criminal case, even if the charge is formally correct (see, People v Fox, 72 AD2d 146, 147), the two inference instruction does not constitute reversible error where, as here, the charge as a whole conveyed the prosecutor’s burden of proving defendant’s guilt beyond a reasonable doubt (see, People v Evans, 192 AD2d 337, lv denied 81 NY2d 1072). Concur — Rosenberger, J. P., Ellerin, Rubin, Nardelli and Williams, JJ.